DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 5, in the reply filed on 12 April 2022 is acknowledged.
Claims 4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 April 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 September 2019, 8 December 2020, and 4 February 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/067514 (For ease of reference, corresponding U.S. Patent Application Publication 2017/0306436 will be cited as translation and cited herein as “Saito”).
In regards to independent claim 1, Saito is directed to a steel sheet for two-piece cans that is suitable not only for drawing and ironing, but also for forming beads or geometric shapes on a can body and can be preferably used to form a special-shaped two-piece can. (Abstract) 
Saito sets forth a steel sheet with an overlapping composition. 
Element
Instant Claim 1
Saito
(Claims 4 and 5)
C
0.010-0.030%
0.020-0.080%
Si
0-0.04%
0-0.04%
Mn
0.10-0.40%
0.10-0.60%
P
0-0.02%
0-0.02%
S
0-0.020%
0-0.015%
Al
0.030-0.100%
0.010-0.100%
N
0.0005-0.0030%
0.0005-0.0030%
B
0.0005-0.0030%
0.0001-0.0030%
Fe and Impurities
Balance
Balance


Saito sets forth values for B and N that overlap the claimed ranges. It appears that the BN and the resulting ratio of the N in BN versus the total N results from the selection of the boron and nitrogen values. (See Specification, ¶33) Since Saito teaches values within these ranges it would likewise be expected to meet these particular limitations. 
Moreover, Saito further teaches a yield elongation of 3% or less (Claim 4). Saito does not explicitly teach that the steel sheet satisfies expression (1), a yield point of 280-420 MPa, or the claimed Δr value. The examiner submits however that it would be reasonably expected that these properties would be inherently present in Saito, absent concrete evidence to the contrary, because Saito teaches a substantially identical composition and method of making the steel sheet (shown below; and overlapping/abutting ranges are prima facie obvious. Id.), and the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 
Instant Application (Claim 4) – Method Steps
Saito (Claim 6) – Method Steps
Slab Heating at 1100°C or higher
Slab Heating at 1130°C or higher
Hot Rolling at Finishing temperature of 820-920°C
Hot Rolling at Finishing temperature of 820-930°C
Coiling at 600-700°C
Coiling at 640°C or lower
Pickling
Pickling
Cold Rolling at 85% or more reduction ratio
Cold Rolling at 85% or more reduction ratio
Annealing at 650-750°C
Annealing at 620-690°C


As to claim 2, the thickness of the steel sheet within Saito does not appear to be limited. Therefore, one of ordinary skill in the art would have selected a value for the thickness appropriate for the intended use of the product. Additionally, Saito teaches that the steel sheets had a thickness of 0.15 to 0.30 mm. (See ¶6)
As to claims 3 and 5, Saito teaches applying a resin coating to the steel sheet. (¶41) The thickness of this coating is not particularly limited. Therefore, one of ordinary skill in the art would have selected a value for the thickness appropriate for the intended use of the product. Saito teaches that steel sheets are supplied with a thermoplastic resin having a thickness of 10 to 50 microns. (¶6) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784